DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1, 12 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a series of steps instructing how to organize or cluster documents based on identified features and feature clusters and is grouped as a certain method of organizing human interactions.  As discussed in MPEP 2106.04(a)(2)(II) organizing human activity is limited to activities “... that [fall] within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people”.  Certainly, managing data, including sales orders and legal documents, shared between users, groups and enterprises falls within the concepts of managing relationships or commercial interactions or interactions between people.
Step 1. In accordance with Step 1 of the eligibility inquiry (as explained in MPEP 2106), it is first noted the method of claim 1, the non-transitory computer readable medium of claim 12 and the system of claim 19 are directed to one of the eligible categories of subject matter and therefore satisfies Step 1.
Step 2A. In accordance with Step 2A it is noted that the claims recite an abstract idea falling within the organizing of human activity group enumerated in the groupings of abstract ideas. The invention is directed to clustering documents based on identified features and selecting of a document template to facilitate in managing large amounts of data, such as sales orders, between a plurality of users and enterprises, See the specification at paragraphs [0004]-[0006].  As discussed in MPEP 2106.04(a)(2)(II) organizing human activity is limited to activities “... that [fall] within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people”.  Certainly, managing data, including sales orders, shared between users, groups and enterprises falls within the concepts of managing relationships or commercial interactions or interactions between people.  
Claims 1, 12 and 19 includes identifying features and clustering documents. Limitations of generating values relating to content data, predicting distinct clusters of data based on embedded values, assessing the distinct data clusters, associating a set of data that describes and gives information about members of the data clusters and identifying members of the data clusters based on that data would appear to be techniques are generally a part of cluster analysis, see https://en.wikipedia.org/wiki/Cluster_analysis and http://www.stat.columbia.edu/~madigan/W2025/notes/clustering.pdf.  The additional element of designating a document as a document template does not add a meaningful limitation to the method and amounts to insignificant extra-solution activity and fails to integrate the judicial exception into a practical application.  Similarly, with respect to the hardware components recited in the CRM of claim 12, and the system of claim 19, i.e., a processor and memory, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and therefore fail to integrate the judicial exception into a practical application.  Accordingly, because the Step 2A Prong One and Prong Two analysis resulted in the conclusion that the claims are directed to an abstract idea and fail to integrate the judicial exception into a practical application, additional analysis under Step 2B of the eligibility inquiry must be conducted in order to determine whether any claim element or combination of elements amount to significantly more than the judicial exception.
Step 2B. It has been determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of designating a document as a document template, when considered separately and in combination, does not add significantly more to the exception as storing information in memory, is well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Using machine learning technology to analyze clusters of data including generating embedding values, and implementing unsupervised machine learning models that predict distinct clusters constitutes generally linking the use of the judicial exception to a particular technological environment of machine learning. Alternatively, the additional limitations may be characterized as using machine learning as a tool to implement the abstract idea or as “apply it”. 
Receiving model input could be characterized as insignificant extrasolution activity, specifically mere data gathering for input to the function of predicting (iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011)).
When taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. There is no indication that the combination of elements integrate the abstract idea into a practical application. Their collective functions merely provide conventional computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that the ordered combination amounts to significantly more than the abstract idea itself.
Additionally, dependent claims 2-11, 13-18 and 20, which recited additional claim limitations regarding assigning metadata, populating instances of a template, details as to how features are clustered, adding labels and performing unsupervised learning to identify features are similarly rejected under 35 U.S.C. 101 and amount to insignificant extra-solution activity and are well-understood, routine, conventional computer functions and therefore likewise to the independent claims, the dependent claims fail to integrate the judicial exception into a practical application and are insufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gururajan et al. U.S. Pub. No. 2017/0220545 (hereinafter “Gururajan”).
Regarding independent claim 1, Gururajan discloses:
A method for classifying a document, the method comprising…(Examiner notes that a document…is also recited in the last limitation of the claim suggesting that the preamble should not be given patentable weight.  Additionally, classification or a classifying step is not explicitly claimed outside the preamble, so to the extent classifying a document recited in the preamble is considered, it is interpreted as the steps of processing and analyzing features, forming document clusters and designating a document as a document template.   Gururajan at paragraphs [0002]-[00010] discloses documents, such as word processor documents for a particular user or group often having recurring features such as style, formatting and boiler plate language.  For example, documents generated for a particular college class may have particular formatting requirements, or certain legal documents may all contain particular boiler plate language.  Gururajan in the paragraphs cited above discloses recognizing these recurring composition elements patterns, scoring and clustering documents based on the recognized recurring composition elements and generating document templates for the various clusters which Examiner is interpreting as reading on classifying a document.)  

processing a plurality of content objects to identify one or more features associated with the plurality of content objects (Examples of content objects are described in the specification at paragraph [0002] as files and documents.  Gururajan in the Abstract and at paragraph [0005] discloses recognizing recurring composition element patterns in a plurality of documents, the computational elements include a collection of styles, formatting settings, and content such as text.  Examiner is of the position that the documents being analyzed for composition element patterns in Gururajan as cited above reads on the claimed content objects and the analyzing of the plurality of documents to recognize various recurring composition elements, such as style, formatting settings and text content read on identify one or more features with the composition elements being akin to features.)

analyzing the one or more features to determine one or more feature clusters (Gururajan at paragraph [0007] discloses detecting composition element patterns.  Examiner is interpreting the detecting of compositional element patterns as reading on feature clusters.  For example, if a pattern is detected with a plurality of documents having the same boiler plate language, or the same header and footer, or the same formatting settings, Examiner is interpreting detecting composition element patterns of the same header for example, or the same will boiler plate language as reading on analyzing the one or more features to determine one or more feature clusters.)

forming at least one document cluster that comprises two or more content objects from the plurality of content objects, the two or more content objects being associated with the at least one document cluster based at least in part on the feature clusters that correspond to the two or more content objects… (Gururajan at paragraph [0009] discloses forming document clusters of a plurality of documents (i.e., content objects) based on composition element patterns (i.e., feature clusters) and distance scoring between documents, which Examiner is interpreting as clustering two or more documents (i.e., content objects).)

designating a document within the at least one document cluster as a document template (Gururajan at paragraph [0009] discloses generating a new document template or modifying an existing document template for each of the document clusters.  Examiner is interpreting the generating a new document template as reading on designating a document…as a document template, and because the new document template comprises the same composition elements as the clustered documents the new document is within the at least one document cluster.  Examiner notes that the claim limitation above recites a document, the a before the term document signifies that it is the first time a document is introduced in the claim, and thus the document being designated the document template is not being interpreted as one of the content objects previously clustered into the document cluster.  If it is Applicant’s intent that one of the previously clustered content objects is designated as a document template, the claim must be amended to reflect such a limitation.)

Regarding dependent claim 2, all of the particulars of claim 1 have been addressed above.  Additionally, Gururajan discloses:
further comprising: assigning a set of template metadata to the document template (The specification at paragraph [0003] recites that metadata may indicate that a content object belongs to a particular organization or group.  Gururajan at paragraph [0031] discloses in part, “Composition elements used in documents 108 are typically unique to a particular user 102 or to a group of users, such as colleagues, students of a same class, etc. For example, typically a user 102 or a group of users create documents 108 that have same or similar composition elements, such as document level formatting (e.g., page layout), text formatting, and portions of content. Accordingly, the automated template generation system 110 is able to detect composition element patterns in documents 108 associated with a user 102 for providing the user 102 a template 120 comprising subsets of composition elements useful to the user 102.”  Additionally, Gururajan at paragraph [0033] discloses providing authorized users document templates relevant to the authorized users.  Examiner is of the position that the document templates disclosed in Gururajan contain information as to what users are authorized to access the template, i.e., metadata as recited in the specification at paragraph [0003]). 

Regarding dependent claim 3, all of the particulars of claims 1-2 have been addressed above.  Additionally, Gururajan discloses:
further comprising: populating respective instances of the set of template metadata that correspond to the two or more content objects (Gururajan at paragraph [0005] teaches in part, “A template is a pre-constructed document type that includes various composition elements, such as a collection of styles, formatting settings, and content such as text. When opened in an application such as a word processor, a template creates a copy of itself, into which users can input their own information in lieu of repeatedly creating a new document with the various composition elements.”  Examiner is of the position that when the Gururajan reference discloses creating a copy of a template, the copy of the template contains tor is populated by the various compositional elements identified.)

Regarding dependent claim 4, all of the particulars of claims 1-3 have been addressed above.  Additionally, Gururajan discloses:
applying the respective instances of the set of template metadata to one or more policies to facilitate management of the two or more content objects (Gururajan at paragraph [0007] discloses looking for patterns in documents associated with a user and Gururajan at paragraph [0033] discloses maintaining authorized users with respect to the system and providing access by authorized users to relevant document templates.  Examiner is of the position that the authorized access of Gururajan reads on one or more policies to facilitate management of the two or more content objects.)

Regarding dependent claim 5, all of the particulars of claim 1 have been addressed above.  Additionally, Gururajan discloses:
wherein the one or more feature clusters are determined by deriving one or more vectors from the one or more features (Gururajan at paragraphs [0061]-[0064] discloses using vectors in identifying matching composition elements between documents.)

Regarding dependent claim 6, all of the particulars of claim 1 have been addressed above.  Additionally, Gururajan discloses:
wherein the at least one document cluster is formed by determining one or more feature configurations that are associated with the two or more content objects (Gururajan at paragraph [0007] discloses in part, “…generation of a document template based on clustering of documents with similar recognized recurring composition elements.” Further, Gururajan at paragraph [0031] further defines composition elements, disclosing in part, “Composition elements used in documents 108 are typically unique to a particular user 102 or to a group of users, such as colleagues, students of a same class, etc. For example, typically a user 102 or a group of users create documents 108 that have same or similar composition elements, such as document level formatting (e.g., page layout), text formatting, and portions of content )”  Examiner is of the position that Gururajan as cited above discloses clustering documents based on composition elements including document level formatting and text formatting and reads on …document cluster is formed by determining one or more feature configurations…)

Regarding dependent claim 7, all of the particulars of claims 1 and 6 have been addressed above.  Additionally, Gururajan discloses:
wherein the one or more feature configurations are characterized by at least one of, one or more feature cluster identifiers, a feature sequence, or a feature proximity (Gururajan at paragraph [0007] discloses in part with emphasis added by Examiner, “An automated template generation method and system detects composition element patterns or sequences in documents associated with the user, clusters documents based on how similar or dissimilar the sequences in the documents are…”  Examiner is of the position that the cited and bolded section of Gururajan provided above reads on at least one of…a feature sequence.)


Regarding dependent claim 9, all of the particulars of claim 1 have been addressed above.  Additionally, Gururajan discloses:
wherein the plurality of content objects comprises one or more forms (Gururajan at paragraph [0004] discloses in part with emphasis added by Examiner, “Or, as another example, a user may produce legal documents that have a specific structure and may include boilerplate language that is shared between documents. When creating a new document, the user may cut and paste portions of an existing document into the new document. Setting up each new document with individual attributes or manually assembling documents from existing documents can be tedious, time consuming, and can be prone to human error.”  Additionally, Gururajan at paragraph [0005] discloses in part, “When opened in an application such as a word processor, a template creates a copy of itself, into which users can input their own information in lieu of repeatedly creating a new document with the various composition elements.”  Examiner is of the position that the legal documents described in the bolded section of Gururajan provided above reads on one or more forms.)

Regarding dependent claim 10, all of the particulars of claim 1 have been addressed above.  Additionally, Gururajan discloses:
wherein the document template is labeled as a form (Gururajan at paragraph [0005] discloses a template is a pre-constructed document type and saving and having available a plurality of templates.  Further Gururajan at Figures 1 and 4A at label 120 provided below with red arrows added by Examiner illustrates labeled templates.)

    PNG
    media_image1.png
    559
    1056
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    706
    945
    media_image2.png
    Greyscale

Regarding dependent claim 11, all of the particulars of claim 1 have been addressed above.  Additionally, Gururajan discloses:
performing unsupervised learning over the plurality of content objects to identify at least one document feature that is used to determine that a document corresponds to the document template (Examiner is of the position that clustering is a form of unsupervised learning.  The Applicant’s own specification at paragraph [0044] recites in part, “As earlier mentioned, the clustering techniques applied to determine the feature clusters and document clusters are forms of unsupervised machine learning.”  Additionally, Gururajan at paragraph [0007] discloses in part, “…generation of a document template based on clustering of documents with similar recognized recurring composition elements…”  Additionally, MPEP 2131.01 II allows for cited multiple references in a 35 U.S.C. 102 rejection to explain the meaning of a term used in the primary reference.  The Acharya reference, U.S. Pub. No. 2018/0232658, cited in the attached PTO-892 at paragraph [0106] teaches that an example of unsupervised learning is clustering.  Similarly, the Saxena reference, U.S. Pub. No. 2008/0114750 also cited in the attached PTO-892 at paragraph [0042] teaches data clustering is a form of unsupervised learning.)  

Regarding independent claim 12, while independent claim 12, a non-transitory computer readable medium claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore, claim 12 is rejected under the same rationale as claim 1.  With respect to the non-transitory computer readable medium, Gururajan at paragraphs [0107] – [0108] discloses embodiments reading on the recited limitation.

Regarding dependent claim 13, all of the particulars of claim 12 have been addressed above.  Additionally, claim 13 is rejected under the same rationale as claim 2.

Regarding dependent claim 14, all of the particulars of claims 12-13 have been addressed above.  Additionally, claim 14 is rejected under the same rationale as claim 3.

Regarding dependent claim 15, all of the particulars of claims 12-14 have been addressed above.  Additionally, claim 15 is rejected under the same rationale as claim 4.

Regarding dependent claim 16, all of the particulars of claim 12 have been addressed above.  Additionally, claim 16 is rejected under the same rationale as claim 5.

Regarding dependent claim 17, all of the particulars of claim 12 have been addressed above.  Additionally, claim 17 is rejected under the same rationale as claim 6.

Regarding dependent claim 18, all of the particulars of claims 12 and 17 have been addressed above.  Additionally, claim 18 is rejected under the same rationale as claim 7.

Regarding independent claim 19, while independent claim 19, a system claim, and independent claim 1, a method claim, are directed towards different statutory classes, they are similar in scope.  Therefore claim 19 is rejected under the same rationale as claim 1.  With respect to the hardware limitations recited in the claim, specifically, …a storage medium…and one or more processors…Gururajan at claim 20 discloses in part, “A computer readable storage device including instructions, which when executed by a processor…”

Regarding dependent claim 20, all of the particulars of claim 19 have been addressed above.  Additionally, claim 20 is rejected under the same rationale as claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gururajan in view of Roberts et al. U.S. Pub. No. 2020/0218761 (hereinafter “Roberts”).
Regarding dependent claim 8, all of the particulars of claim 1 have been addressed above.  While Gururajan in the Abstract discloses clustering documents based on composition element patterns, Gururajan does not disclose: 
adding a subject content object to the at least one document cluster.
However, Roberts at paragraph [0047] teaches in part with emphasis added by the Examiner, “New clusters which do not pertain to any of the topics of the existing clusters are considered to relate to a newly trending topic and information pertaining the these clusters are passed to an alert generator 6 which in response transmits an alert forming an output of the system, the alert comprising information relating to a new cluster, e.g., the terms of the new cluster, an indicator of the topic of the cluster, textual content of one or more text documents identified subject of the topic of the cluster…”
Both the Gururajan reference and the Roberts reference, in the sections cited by the Examiner, are in the field of endeavor of data clustering.  Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to combine the forming document clusters based on composition element patterns as disclosed in Gururajan with the adding a new cluster and new subject to a cluster as new information is obtained as taught in Roberts to facilitate in identifying new patterns in new data (See Roberts in the Abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY G GEMIGNANI whose telephone number is (571)272-1018. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.G.G./Examiner, Art Unit 2154                                                                                                                                                                                                        
/HOSAIN T ALAM/Supervisory Patent Examiner, Art Unit 2154